 

Exhibit 10(iii)A(53)

Zep Inc.

2010 Omnibus Incentive Plan

Performance Stock Award Agreement

THIS AGREEMENT, made and entered into as of                     ,             
by and between Zep Inc., a Delaware Corporation, (the “Company”) and
                             (“Grantee”).

W • I • T • N • E • S • S • E • T • H      T • H • A • T:

WHEREAS, the Company maintains the Zep Inc. 2010 Omnibus Incentive Plan (the
“Plan”), and Grantee has been selected by the Committee to receive a Performance
Stock Award under the Plan;

WHEREAS, the Company and Grantee have determined that Grantee shall enter into
certain non-competition, non-solicitation, non-recruitment and non-disclosure
covenants, attached hereto as Exhibits A, B, C and D, respectively, in
consideration for receipt of the Performance Stock Award pursuant hereto,
receipt of any future Plan Awards, continued employment, receipt of Confidential
Information and Trade Secrets (as defined in Exhibit D attached hereto), and
other good and valuable consideration, and;

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

  1. Award of Performance Stock

1.1 The Company hereby grants to Grantee an award of              Shares of
performance stock (“Performance Stock”), subject to, and in accordance with, the
restrictions, terms, and conditions set forth in this Agreement. The grant date
of this award of Performance Stock is                      (the “Grant Date”).

1.2 This Agreement (including any appendices or exhibits) shall be construed in
accordance with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

1.3 This Performance Stock award is conditioned upon Grantee’s acceptance of the
terms of this Agreement, as evidenced by Grantee’s execution of this Agreement
or by Grantee’s electronic acceptance of the Agreement in a manner and during
the time period allowed by the Company. If the terms of this Agreement are not
timely accepted by execution or by such electronic means, the award of
Performance Stock may be cancelled by the Committee.

 

  2. Restrictions

2.1 Subject to Sections 2.3, 2.5, and 2.6 below, if the Grantee remains
continuously employed by the Company, the Performance Stock shall vest on the
date on which



--------------------------------------------------------------------------------

both (a) the stock price targets, set forth in the table below (each a “Stock
Appreciation Target”), have been achieved, and (b) the target date (“Target
Date”) associated with the specified Stock Appreciation Target in the table
below has been reached. If, upon the final Target Date, some or all of the Stock
Appreciation Targets have not been achieved, the then unvested Performance Stock
will become fully vested at such time if the Company’s total shareholder return
over the four year period following the Grant Date is at or above the return for
the Russell 2000 Index over the same four year period. If, upon the final Target
Date, the Company’s total shareholder return over the four year period following
the Grant Date is not at or above the return for the Russell 2000 Index over the
same four year period, any unvested shares of Performance Stock shall
immediately be forfeited, and the Grantee shall have no further right or
interest in or to such forfeited Performance Shares. The vesting requirements of
this Section 2.1 shall be subject to confirmation and certification by the
Committee in accordance with procedures established by the Committee consistent
with the provisions of the Plan.

Achievement of a particular Stock Appreciation Target shall be deemed to occur
when the average closing price of the Company’s common stock on the New York
Stock Exchange for twenty (20) consecutive trading days, on a rolling basis, is
equal to or exceeds the particular Stock Appreciation Target. In the event that
the Company’s stock ceases to be traded on the New York Stock Exchange, then the
Company’s stock price for purposes of the Agreement shall be such stock’s Fair
Market Value as defined in the Plan.

If a Stock Appreciation Target is achieved prior to its corresponding Target
Date, then that Stock Appreciation Target will be considered to have been met
upon the attainment of the Target Date, regardless of changes in the price of
Shares that may occur thereafter.

The vesting of the Performance Stock award, which is based upon the achievement
of the Stock Appreciation Targets and continuous service through the
corresponding Target Dates, shall be as follows:

 

Shares Vesting

   Stock Appreciation Targets    Target Date      $       $       $       $   

For purposes of this Agreement, employment with a Subsidiary of the Company or
service as a member of the Board of Directors of the Company shall be considered
employment under the terms of the Plan.

2.2 Except as otherwise provided below, on the date (the “Vesting Date”) that
Shares of the Performance Stock become vested during the Grantee’s employment
pursuant to Section 2.1 above (the “Vested Shares”), the Grantee shall own the
Vested Shares free and clear of all restrictions imposed by this Agreement
(except those imposed by Section 3.4 below). The Company shall transfer the
Vested Shares to an unrestricted account in the name of the Grantee as soon as
reasonably practical after each Vesting Date, and in any event within thirty
(30) days thereof.

 

– 2 –



--------------------------------------------------------------------------------

 

2.3 In the event, prior to a Vesting Date, (i) Grantee dies while actively
employed by the Company, or (ii) Grantee has his employment terminated by reason
of Disability, any Performance Stock which had not theretofore vested shall
become fully vested and nonforfeitable as of the date of Grantee’s death or
Disability. The Company shall transfer the Vested Shares, free and clear of any
restrictions imposed by this Agreement (except for Section 3.4) to Grantee (or,
in the event of death, his surviving spouse or, if none, to his estate) as soon
as practical after his date of death or termination for Disability, and in any
event within thirty (30) days thereof.

2.4 In exchange for receipt of consideration in the form of the Performance
Stock Award pursuant to this Agreement, the potential of receiving such awards
in the future, continued employment, receipt of Confidential Information and
Trade Secrets (as defined in Exhibit D attached hereto), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantee agrees that, for the periods set forth in Exhibits A, B,
C, and D attached hereto (the “Restricted or Confidentiality Periods”), Grantee
shall comply with each of the restrictive covenants set forth in such exhibits
(the “Restrictive Covenants”). The parties hereto recognize that Grantee may
experience periodic material changes in his job title and/or to the principal
duties, responsibilities or services that he is called upon to perform on the
behalf of the Company. If Grantee experiences such a material job change,
Grantee agrees to enter into a signed, written addendum to Exhibit A hereto, as
necessary, at the Company’s request, reflecting such material change. Moreover,
in the event of any material change in corporate organization on the part of the
Direct Competitors set forth in Exhibit A hereto, the parties agree to amend
Exhibit A, as necessary, at the Company’s request, in order to reflect such
change. Upon execution, any such written modification to Exhibit A shall
represent an enforceable amendment to this Agreement and shall augment and
supplement the definitions of the terms Executive Services or Direct Competitor
set forth in Exhibit A hereto, as applicable.

2.5 Grantee acknowledges that, prior to this Agreement, the Company has
furnished and will continue to furnish to Grantee Confidential Information and
Trade Secrets (as defined in Exhibit D attached hereto) which could be used by a
competitor of the Company to the Company’s substantial detriment. Moreover, the
parties recognize that Grantee, during the course of his employment with the
Company, has and will develop important relationships with customers and others
having valuable business relationships with the Company. In view of the
foregoing, Grantee acknowledges and agrees that the restrictive covenants
contained in Exhibits A, B, C, and D to the Agreement are reasonably necessary
to protect the Company’s legitimate business interests and good will.

2.6 Except for death or Disability as provided in Section 2.3, or except as
otherwise provided in a severance agreement, employment agreement or similar
agreement with Grantee, if Grantee terminates his employment or if the Company
terminates Grantee prior to the Vesting Date, for any reason, the Performance
Stock shall cease to vest further, and all Performance Stock which had not
vested prior to such termination shall be immediately forfeited, and Grantee
shall have no further right or interest in or to such unvested Performance
Stock.

 

– 3 –



--------------------------------------------------------------------------------

 

2.7 Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to the Vesting Date, all unvested Performance Stock
(whether or not the corresponding Stock Appreciation Targets have been attained
or the Target Date has occurred) shall become fully vested and nonforfeitable as
of the date of the Change in Control. The Company shall transfer the resulting
Vested Shares to an unrestricted account in the name of Grantee as soon as
practical after the date of the Change in Control, and in any event within
thirty (30) days thereof.

2.8 The Performance Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the Vesting Date for such shares of Performance
Stock.

 

  3. Stock; Dividends; Voting

3.1 The Performance Stock shall be registered in the name of Grantee only after
the achievement of the Stock Appreciation Target (the “Vesting Start Date”) for
such Shares of Performance Stock. The Company may issue stock certificates or
evidence Grantee’s interest by using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Shares are vested in accordance with Section 2. The Company reserves the
right to place a legend on such stock certificate(s) restricting the
transferability of such certificates and referring to the terms and conditions
(including forfeiture) of this Agreement and the Plan.

3.2 The Grantee shall not be entitled to receive dividends or similar
distributions with respect to Performance Stock that is not vested or that is
forfeited. However, the Grantee shall be entitled to receive dividends or
similar distributions if, when and as declared on vested Shares of Performance
Stock. Shares that vest after the record date, but prior to the payment date
with respect to a dividend or distribution, shall be entitled to receive the
dividend or distribution. Upon the vesting of any Shares of Performance Stock
comprising a part of this Award, the Company shall either (i) pay to the Grantee
an amount of cash equal to the amount of all dividends or similar distributions
on the then vesting shares of Performance Stock (without interest) that were
declared and paid between the Vesting Start Date and the vesting date (the
“Accumulated Dividends”) or (ii) apply an amount equal to the Accumulated
Dividends to the payment of the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to the distribution of the
then vesting shares of Performance Stock to the Grantee. When the Grantee
accepts this Award of Performance Stock, the Grantee shall make an irrevocable
election to have the entire amount of the Accumulated Dividends applied as set
forth in clause (i) or clause (ii) of the preceding sentence. The Grantee may
not elect to have part of the Accumulated Dividends applied as set forth in
clause (i) and part as set forth in clause (ii). The Company shall not be
required to establish a fund or account for the Grantee with respect to the
Accumulated Dividends. However, the Company shall maintain a record of the
Accumulated Dividends by making appropriate entries in its accounting records.

3.3 After the Vesting Start Date has occurred with respect to certain
Performance Stock, Grantee shall be entitled to vote such Performance Stock,
provided that the right to vote such Shares shall cease in the event such
Performance Stock is forfeited.

 

– 4 –



--------------------------------------------------------------------------------

 

3.4 In the event of a Material Business Event, the Committee may take any of the
actions contemplated under Section 14 of the Plan with respect to this Award
and/or the Performance Stock.

3.5 Grantee represents and warrants that he is acquiring the Performance Stock
for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Performance Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Performance Stock, the Company is not undertaking any
obligation to register the Performance Stock under any federal or state
securities laws.

 

  4. No Right to Continued Employment or Additional Grants

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time. The Plan may be terminated at any time, and even if the
Plan is not terminated, Grantee shall not be entitled to any additional awards
under the Plan.

 

  5. Taxes and Withholding

Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Performance Stock and dividends paid on
vested Performance Stock. Grantee shall have the right to make such elections
under the Internal Revenue Code of 1986, as amended, as are available in
connection with this award of Performance Stock. The Company and Grantee agree
to report the value of the Performance Stock in a consistent manner for federal
income tax purposes. The Company shall have the right to retain and withhold
from any payment of Performance Stock or cash the amount of taxes required by
any government to be withheld or otherwise deducted and paid with respect to
such payment. In furtherance thereof and, at its discretion, the Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any distribution in whole or in part until the Company
is so reimbursed. In lieu thereof, the Company shall have the right to withhold
from any other cash amounts due to Grantee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Performance Stock having a market value not less than the amount of
such taxes. If Grantee has elected to apply the Accumulated Dividends to the
payment of such taxes, the Company shall do so.

 

  6. Grantee Bound by the Plan

Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.

 

  7. Modification of Agreement

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by mutual agreement of the parties in
writing.

 

– 5 –



--------------------------------------------------------------------------------

 

  8. Severability

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  9. Governing Law

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

  10. Successors in Interest

This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of Grantee’s legal representatives. All obligations imposed upon Grantee
and all rights granted to the Company under this Agreement shall be final,
binding, and conclusive upon Grantee’s heirs, executors, administrators, and
successors.

 

  11. Resolution of Disputes

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.

 

  12. Pronouns; Including

Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other genders and the singular to include the plural. Wherever used
in this Agreement, the term “including” means “including, without limitation.”

 

– 6 –



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Zep Inc. By:  

 

  John K. Morgan   Chairman, President and Chief Executive Officer Grantee:

 

 

– 7 –



--------------------------------------------------------------------------------

 

EXHIBIT A

TO ZEP INC.

2010 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-COMPETITION COVENANT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Agreement. In addition, the following terms used in this
Exhibit “A” shall have the following meanings:

A. “Direct Competitor” means the following entities: [To be revised as
appropriate] (1) Ecolab Inc.; (2) Diversey Inc.; (3) NCH Corporation; (4) State
Industrial Products Corporation; (5) Rochester Midland Corporation; (6) Ondeo
Nalco Company; (7) CRC Industries, Inc.; (8) S. C. Johnson & Son, Inc.;
(9) Kimball Midwest, Inc.; (10) WD-40 Company; (11) Chemtura Corporation;
(12) ChemStation International, Inc.; (13) Safety-Kleen Systems Inc.; (14) The
Clorox Company; (15) The Proctor & Gamble Company; as well as any of their
respective affiliates, subsidiaries and/or parent companies that are either
located or transact business within the Territory and are engaged in the Company
Business (as that term is defined in subsection D herein), but only to the
extent each and only with respect to business operation(s) which engage(s) in
the manufacturing and/or sale of one or more of the classes of products that
constitute the Company Business.

B. “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his employment. As [TITLE],
those duties and responsibilities include oversight of [INSERT DESCRIPTION OF
DUTIES];

C. “Restricted Period” means a period of twelve (12) months following the
Grantee’s Date of Termination; and

D. “Company Business” means the manufacture and/or sale of one or more of the
following classes of products: specialty chemical products, cleaners,
degreasers, absorbents, sanitizers, deodorizers, polishes, floor finishes,
sealants, lubricants, disinfectants, janitorial supplies, paint strippers, paint
removers, rust strippers, soaps and detergents, bleaches, fabric softeners,
liquid sweeping compounds, aerosol gasket forming compositions, non-slip
adhesive film for brakes, tire and rubber mat dressings, floor waxes, asphalt
and tar removers, concrete removers, vehicle drying agents, vehicle rain
repellant and glass treatment, steam cleaning compositions, chemical
preparations for unclogging pipes and septic tank cleaning, spill treatments,
anti-seize compounds, treatment products for hazardous solvents, pesticides,
pest control products and/or drain care products, preparations for killing
weeds, fungicides, herbicides, rodenticides, vermicides, insect repellants,
ground control chemicals, power operated industrial and commercial cleaning
equipment (namely, sprayers, fog sprayers, steam cleaning machines, pressure
washers, and air agitation cleaners and pumps for use in connection therewith,
steam cleaners, vacuum cleaners, carpet cleaning and shampooing machines, floor
cleaning and polishing machines and parts associated therewith), or
manually-operated cleaning

 

Exhibit A-1



--------------------------------------------------------------------------------

equipment and accessories (including, but not limited to, brooms, dustpans,
scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets, mop
wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths, steel
wool, chamois skins, soap and chemical dispensers, towel and sanitary napkin
dispensers, cleaning gloves, pails and parts therefore, and waste receptacles).

E. “Customers” means customers of the Company with whom Grantee had Material
Contact on behalf of the Company during the two-year period preceding the
termination of Grantee’s employment with the Company.

F. “Material Contact” shall mean contact whereby (i) Grantee had business
dealings with the person, entity, customer or supplier on the Company’s behalf;
(ii) Grantee was responsible for supervising or coordinating the dealings
between the person, entity, customer or supplier and the Company; or
(iii) Grantee obtained Trade Secrets or Confidential Information (such terms
having the same meanings as defined in Exhibit D) about the person, entity,
customer or supplier as a result of Grantee’s association with the Company.

G. “Territory” shall mean the areas identified in Section 2 herein.

 

2. ACKNOWLEDGEMENTS

As used in this Agreement, “Territory” refers to the United States of America.
To that end, Grantee agrees and acknowledges that during his period of
employment with the Company, he has and will render executive, strategic and
managerial services to and for the Company throughout the United States, which
are special, unusual, extraordinary, and of peculiar value to the Company.
Grantee further acknowledges that the services he performs on behalf of the
Company are at a senior managerial level and are not limited in their
territorial scope to any particular city, state, or region, but instead have
nationwide impact throughout the United States. Grantee further acknowledges and
agrees that: (a) the Company’s business is, at the very least, national in
scope; (b) these restrictions are reasonable and necessary to protect the
Confidential Information, business relationships, and goodwill of the Company;
and (c) should Grantee engage in or threaten to engage in activities in
violation of these restrictions, it would cause the Company irreparable harm
which would not be adequately and fully redressed by the payment of damages to
the Company. In addition to other remedies available to the Company, the Company
shall accordingly be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened breach by Grantee of the provisions of
this Exhibit A. Grantee further acknowledges that he will not be entitled to any
compensation or benefits from the Company or any of its affiliates in the event
of a final non-appealable judgment that he materially breached his duties or
obligations under Exhibit A.

 

3. NON-COMPETITION

Grantee agrees that, while employed by the Company and for the Restricted
Period, he will not, directly (i.e., as an officer or employee) or indirectly
(i.e., as an independent contractor, consultant, advisor, board member, agent,
shareholder, investor, joint venturer, or partner), provide or perform any of
the Executive Services on behalf of any Direct Competitor anywhere within the
Territory. This provision will not prohibit Grantee from working for a Direct

 

Exhibit A-2



--------------------------------------------------------------------------------

Competitor in a product area that is not competitive with Company Business as
defined above. Nothing in this provision shall divest Grantee from the right to
acquire as a passive investor (with no involvement in the operations or
management of the business) up to 1% of any class of securities which is:
(i) issued by any Direct Competitor, and (ii) publicly traded on a national
securities exchange or over-the-counter market.

 

4. INJUNCTIVE RELIEF

Grantee acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit A to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Grantee breaches or threatens to breach any of
the provisions of this Exhibit A to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Grantee hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Grantee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Grantee’s agreements under this Exhibit A to the Agreement.

 

5. SEPARABILITY

Grantee acknowledges that the foregoing covenant in Section 3 of this Exhibit A
is a separate and distinct obligation of Grantee and is deemed to be separable
from the remaining covenants and provisions of the Agreement. If any of the
provisions of the foregoing covenant should ever be deemed to exceed the time,
geographic, product, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, product, or other limitations permitted by
applicable law. If any particular provision of the foregoing covenant is held to
be invalid, the remainder of the covenant and the remaining obligations of the
Agreement shall not be affected thereby and shall remain in full force and
effect.

 

6. NO WAIVER

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Exhibit A
shall not be deemed a waiver or relinquishment of any right granted in this
Exhibit A or the future performance of any such term or condition or of any
other term or condition of this Exhibit A, unless such waiver is contained in a
writing signed by the party making the waiver.

 

Exhibit A-3



--------------------------------------------------------------------------------

 

EXHIBIT B

TO ZEP INC.

2010 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-SOLICITATION COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit B shall have the following meanings:

A. “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

B. “Restricted Period” means a period of twelve (12) months following the
Grantee’s termination of employment with the Company.

 

2. NON-SOLICITATION COVENANT

Grantee agrees that, during the course of employment with the Company, and
during the Restricted Period, Grantee will not directly or indirectly (i) divert
or attempt to divert any Customer, person, concern or entity which is furnished
products or services by the Company and with whom Grantee had Material Contact
from doing business with the Company or otherwise change its relationship with
the Company; or (ii) induce or attempt to induce any Customer, supplier or
service provider with whom Grantee had Material Contact to cease being a
Customer, supplier or service provider of the Company or to otherwise change its
relationship with the Company.

 

3. INJUNCTIVE RELIEF

Grantee acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit B to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Grantee breaches or threatens to breach any of
the provisions of this Exhibit B to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Grantee hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Grantee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Grantee’s agreements under this Exhibit B to the Agreement.

 

4. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, C and D to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit B-1



--------------------------------------------------------------------------------

 

5. NO WAIVER

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Exhibit B
shall not be deemed a waiver or relinquishment of any right granted in this
Exhibit B or the future performance of any such term or condition or of any
other term or condition of this Exhibit B, unless such waiver is contained in a
writing signed by the party making the waiver.

 

Exhibit B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

TO ZEP INC.

2010 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit C shall have the following meanings:

A. “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

B. “Restricted Period” means a period of twelve (12) months following the
Grantee’s termination of employment with the Company.

 

2. NON-RECRUITMENT COVENANT

The Grantee agrees that, during the Restricted Period, the Grantee will not,
directly or indirectly, for himself or on behalf of any other Person, solicit,
induce, persuade, or encourage, or attempt to solicit, induce, persuade, or
encourage, any employee of the Company to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period or at will. The provision of this
paragraph shall only apply to those persons employed by the Company at the time
of solicitation or attempted solicitation.

 

3. INJUNCTIVE RELIEF

Grantee acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit C to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Grantee breaches or threatens to breach any of
the provisions of this Exhibit C to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Grantee hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Grantee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Grantee’s agreements under this Exhibit C to the Agreement.

 

4. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits A, B and D to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

TO ZEP INC.

2010 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK AWARD AGREEMENT

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

A. The following terms used in this Exhibit “D” shall have the following
meanings:

“Confidential Information” means: information relating to the Company’s Business
(as defined in Exhibit B hereto) (A) which Grantee develops, helps develop in
conjunction with others, creates, or becomes aware as a consequence of or
through Grantee’s employment with the Company or any other arrangement or
relationship with the Company; (B) which has value to the Company, actual or
potential, from not being generally known by others who can obtain economic
value from its disclosure or use (whether or not such material or information is
marked “confidential”). For purposes of this Agreement, subject to the
foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) Business Opportunities (as defined below);
(2) data and compilations of data relating to the Company’s Business;
(3) compilations of information about, and communications and agreements with,
customers and potential customers of the Company; (4) computer software,
hardware, network and internet technology utilized, modified or enhanced by the
Company or by Grantee in furtherance of Grantee’s duties with the Company;
(5) compilations of data concerning Company products, services, customers, and
end users including but not limited to compilations concerning projected sales,
new project timelines, inventory reports, sales, and cost and expense reports;
(6) compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data. Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.

Confidential Information shall not include: (1) information generally available
to the public other than as a result of improper disclosure by Grantee;
(2) information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company); and/or (3) information
obtained in filings with the Securities and Exchange Commission.

 

Exhibit D-1



--------------------------------------------------------------------------------

 

B. “Trade Secrets” includes Confidential Information constituting a trade secret
under Georgia Law.

C. “Business Opportunities” means all ideas, concepts or information received or
developed (in whatever form) by Grantee concerning any business, transaction or
potential transaction within the Company’s Business that constitutes or may
constitute an opportunity for the Company to earn a fee or income, which are
opportunities in which the Company has gained a legal or equitable interest or
expectancy growing out of a preexisting right or relationship with a current or
prospective customer, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. All ideas, concepts
and information concerning any Business Opportunity shall constitute
Confidential Information (as defined in paragraph (A) above).

D. “Inventions” means contributions, discoveries, improvements and ideas and
works of authorship, whether or not patentable or copyrightable, (i) which
relate directly to the Company’s Business, or (ii) which result from any work
performed by Grantee or by Grantee’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time.

 

2. NON-DISCLOSURE COVENANTS

All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. The Grantee must (1) immediately disclose to
the Company all Confidential Information and Trade Secrets developed, conceived,
received or disclosed, in whole or in part, by or to the Grantee while Employed
by the Company; (2) assign to the Company any right, title, or interest Grantee
may have in such Confidential Information and Trade Secrets, and (3) at the
request and expense of the Company, do all things and sign all documents or
instruments reasonably necessary in the opinion of the Company to eliminate any
ambiguity as to the ownership by, and rights of, the Company in such
Confidential Information and Trade Secrets, including, without limitation,
providing full cooperation in litigation and other proceedings to establish or
protect such right. The Grantee agrees that any copyright in the expression of
such Confidential Information or Trade Secrets shall be the property of the
Company, and that any patent rights and any invention or novel devices or
processes developed by the use of such Confidential Information or Trade Secrets
shall be the exclusive property of the Company.

During the term of employment and for a period of (i) two (2) years thereafter
for Confidential Information that is not a trade secret under Georgia law or
(ii) until the Confidential Information that is a trade secret under Georgia law
ceases to qualify as such, Grantee agrees that he shall protect any such
Confidential Information and shall not, except in connection with the
performance of his remaining duties for the Company, disclose or otherwise copy,
reproduce, use, distribute or otherwise disseminate any such Confidential
Information, or any physical embodiments thereof, to any person or entity.
Grantee further agrees that he shall not, except in connection with the
performance of his duties for the Company, disclose or otherwise copy,
reproduce, distribute or otherwise disseminate any Trade Secrets, or any
physical embodiments thereof, to any person or entity at any time during
Grantee’s employment with the Company and

 

Exhibit D-2



--------------------------------------------------------------------------------

for as long as such Trade Secrets remain trade secrets under Georgia law.
Grantee will, in no event, take any action causing, or fail to take any action
necessary in order to prevent any Confidential Information or Trade Secrets
disclosed to or developed by Grantee to lose their character as such; provided,
however, that Grantee may make disclosures required by a valid order or subpoena
issued by a court or administrative agency of competent jurisdiction, in which
event Grantee will promptly notify the Company of such order or subpoena to
provide the Company an opportunity to protect its interests. Grantee’s
obligations herein shall survive any expiration or termination of this
Agreement.

The Grantee attests that, during his employment with the Company, he has not and
will not offer, disclose or use on Grantee’s own behalf or on behalf of the
Company, any information Grantee received prior to employment by the Company,
which was supplied to Grantee confidentially or which Grantee should reasonably
know to be confidential, to any person, organization or entity other than the
Company without the written approval of such person, organization or entity.

Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or the duties of Grantee under then applicable
Georgia law relating to Trade Secrets including, in particular, the Georgia
Trade Secrets Act, O.C.G.A. Sections 10-1-760, et seq.

 

3. INVENTIONS

The Grantee does hereby assign to the Company the entire right, title and
interest in any Invention (as defined herein) which is made, conceived, either
solely or jointly with others, during employment with the Company. The Grantee
agrees to promptly disclose to the Company all such Inventions. The Grantee
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for an Invention and will, at the expense of the Company,
take all reasonably required action by the Company to patent, copyright or
otherwise protect the Invention.

 

4. RETURN OF PROPERTY

Upon request by the Company and, in any event, upon termination of the
employment of the Grantee with the Company for any reason, Grantee will promptly
deliver to the Company all property belonging to the Company, including but
without limitation, all Confidential Information and Trade Secrets and all
embodiments thereof, all Company files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including but not limited to all such data and documents in
electronic form) supplied to or created by his in connection with his employment
hereunder (including all copies of the foregoing) in his possession or control,
and all of the Company’s equipment and other materials in his possession or
control. Grantee agrees to allow the Company, at its request, to verify return
of Company property through inspection of personal computers and personal
storage media on which Company information was stored during Grantee’s
employment with the Company. Grantee’s obligations herein shall survive any
expiration or termination of this Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

 

5. INJUNCTIVE RELIEF

Grantee acknowledges that if he breaches or threatens to breach any of the
provisions of this Exhibit D to the Agreement, his actions will cause
irreparable harm and damage to the Company which could not be compensated by
damages alone. Accordingly, if Grantee breaches or threatens to breach any of
the provisions of this Exhibit D to the Agreement, the Company shall be entitled
to injunctive relief, in addition to any other rights or remedies the Company
may have. Grantee hereby waives the requirement for a bond by the Company as a
condition to seeking injunctive relief. The existence of any claim or cause of
action by Grantee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
Grantee’s agreements under this Exhibit D to the Agreement.

 

6. SEPARABILITY

The Grantee acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibit A, B, and C to the Agreement, is a separate and
distinct obligation of the Grantee and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

Exhibit D-4